Landis, Judge:
Counsel have submitted these cases on the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and checked with his initials GS by Commodity Specialist George Santucci assessed with duty at the rate of 25.5 per cent ad valorem under the provisions of Item 629.35 or Item 628.74 of the Tariff Schedules of the United States consists of integral, necessary, dedicated components of industrial electrical furnaces; that the rate of duty for parts of industrial electrical furnaces is 10.5 per cent ad valorem under Item 683.95 of the said Tariff Schedules.
IT IS FURTHER STIPULATED AND AGREED that the protests be submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid.
Accepting this stipulation as an agreed statement of facts, we hold that the merchandise represented by the items marked with the letter “A” and with the initials of the commodity specialist on the invoices covered by the entries and protests recited in schedule A, attached hereto and made a part hereof, consists of integral, necessary, dedicated components of industrial electrical furnaces, dutiable at 10.5 per centum ad valorem under TSUS item 683.95.
To the extent indicated the protests are sustained. In all other respects and as to all other merchandise, the protests are overruled.
Judgment will be entered accordingly.